Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Action Is Final
Applicants' response to the Non-Final Office Action mailed 08 January 2021, has been entered and the Remarks therein, filed 08 April 2021, are fully considered here.

Status of Claims
Claims 1-16 and 19 are pending.
Claims 1 and 4-10 are withdrawn from consideration.
	Claims 2, 3, 11-16 and 19 are rejected.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application is a 371 of PCT/CN2015/075174, 03/27/2015.  Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. §119 (a)-(d). The certified copy of CN 201510040300.7, 01/27/2015, was filed on 27 July 2017.
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).
As requested in the Final Office Action mailed 26 November 2019, an English 

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 11-16 and 19 are rejected under 35 U.S.C. §103 as being unpatentable over Deng et al. (U.S. Patent Application Publication No. 2012/0009627 A1) in view of Lee et al. (International Patent Application Publication No. WO 2011/052824 A1; see English machine translation (MT) as NPL for page/para. .
[All references cited in the Non-Final Office Action mailed 08 January 2021.]

Deng et al. addresses some of the limitations of claims 2, 3, 11-14 and 19, the limitations of claims 15 and 16, and provides motivation for incorporating chitin into a plate and a fermentation medium in order to produce N-acetyl-D-glucosamine, by way of addressing the limitations of claims 11 and 13.
Regarding claims 2, 3 and 19, Deng et al. shows a method for producing glucosamine and N-acetylglucosamine by fermentation. The invention relates to genetically modified strains of microorganisms useful for producing glucosamine and N-acetylglucosamine (pg. 1, para. [0002] [Claims 2, 3 and 19] [A method for production of N-acetyl glucosamine by microbial fermentation]).
The genetically modified microorganism that can be used can include suitable bacteria, not limited to a group including Bacillus subtilis (pg. 4, para. [0025] [Claims 2, 3 and 19] [a strain of Bacillus subtilis]).
The described invention discloses a method comprising the use of a microorganism with the ability to produce glucosamine and/or N-acetylglucosamine (NAG) (i.e., to produce glucosamine and/or NAG cultured under the same conditions) (pg. 21, para. [0150]). For glucosamine production, a three-step protocol was used for preparing the cultures. First, cells were freshly grown on LB (Luria broth) plates and used to start a culture in 3-ml LB medium. Second, 1.5-ml of this culture was used to inoculate a larger volume of M9A medium in a baffled flask. The culture was then incubated and shaken overnight. 
The microorganism can be removed from the fermentation medium by conventional methods, such as centrifugation. The step of collecting or recovering the product includes purification of glucosamine and/or NAG from the fermentation medium (pg. 32, para. [0248]). In one embodiment, the step of recovering comprises concentrating the fermentation broth containing solubilized NAG. The step of concentrating is conducted at a temperature of between 40oC and about 75oC (pg. 5, para. [0029]). The step of concentrating can be conducted under vacuum (pg. 34, para. [0255]). High phosphate salt levels must be removed during product purification (pg. 87, para. [0730] [Claims 2 and 3, step (2) purification of NAG from fermented solution]).
By the method of the described invention, the production of extracellular glucosamine and/or NAG concentration can be achieved which is greater than about 1g/l, and even more preferably greater than about 5g/l, 10g/l, 20g/l, 50g/l, 75g/l, 100g/l or 120g/l (pg. 33, para. [0251] [Claim 2, step (2); Claim 3, step (3); and Claim 19] [yield of N-acetyl-D-glucosamine in the fermentation is 1.55g/L]).
Further regarding claims 2 and 3, and regarding claims 12 and 14, the step of recovering can include the step of contacting NAG with a water miscible solvent that can include, but is not limited to, isopropyl alcohol (pg. 5, para. [0031]) ([Claims 2 and 3, step (2) purification of NAG from fermented solution] [Claims 12 and 14] [in the step of purification of N-acetyl-D-glucosamine alcohol is added]).
oC was performed. NAG in hydrochloric acid (HCl) (12% and 16%- diluted from 37%) solutions were used. Several screw cap tubes were used, each representing a different heating time point (0, 15, 30, 45, 60 and 90 minutes), and containing NAG/HCl solution. Tubes were cooled and analyzed for glucosamine and NAG (pg. 90, para. [0789] [Claim 3, step (3)- acidified hydrolysis of N-acetyl-D-glucosamine]).
	Regarding claims 11 and 13, Table 2 shows the list of ingredients in the M9A and M9B media, in g/l amounts, used to produce glucosamine and/or NAG. The list includes: KH2PO4 (potassium dihydrogen phosphate); K2HPO4; (NH4)SO4 (ammonium sulfate); MgSO4-7H2O (magnesium sulfate); CaCl2- 2H2O; and glucose (pg. 41, Table 2). Trace elements were added to supplement the growth medium in some experiments, and included: FeCl3- 6H2O (iron chloride); and ZnCl2 (zinc chloride) (pg. 42, Table 4). In another embodiment, the medium contained: FeSO4- 7H2O; and ZnSO4- 7H2O (pg. 50, para. [0395]). Related to the method of producing glucosamine and/or NAG, the following parameters may apply. The step of culturing is performed at a temperature of from about 25oC to about 45oC. The step of culturing is performed at a pH of from about 6.7 to about 7.5 (pg. 4, para. [0021]). In one aspect, yeast extract is a component of the medium (pg. 29, para. [0199]).
	Deng et al. also teaches that chitin is a copolymer of N-acetylglucosamine and glucosamine (pg. 1, para. [0005]). N-acetylglucosamine can be produced directly by enzymatic hydrolyzation of chitin (pg. 35, para. [0268]).

Bacillus subtilis strain preserved as CGMCC10257 [Claim 2] or Bacillus subtilis strain NJ090259 [Claims 3 and 19]; 2) removing salt of the supernatant with the method of electrodialysis [Claims 2 and 3]; 3) in the step of N-acetyl-D-glucosamine purification, 5 volumes of anhydrous alcohol is added [Claims 12 and 14]; and 4) the specific ingredients in each of the plate, seed and fermentation media, at the designated amounts, including use of colloidal chitin, as recited in claims 11 and 13 [Claims 11 and 13]. 

Lee et al. provides motivation for using electrodialysis for desalting a monosaccharide, an example of which is the N-acetylglucosamine shown by Deng et al., by way of addressing the limitations of claims 2 and 3, step (2).
Regarding claims 2 and 3, step (2), Lee et al. states that electrodialysis has been reported as a desalting method of fermentation broth (pg. 1, para. [0003] [nexus to Deng et al.] [fermentation medium]). Lee et al. describes an invention relating to an economic process for producing xylose [a monosaccharide] (pg. 1, para. [0001] [nexus to Deng et al.] [N-acetylglucosamine is a monosaccharide]).
The desalted organic material is sent to a concentrator, and is vacuum-crystallized (pg. 4, para. [0021] [Claims 2 and 3, step (2)] [carry out an electrodialysis to remove salt, heat under vacuum to concentrate]). 

Robyt provides motivation for concentrating oligosaccharides with several volumes of anhydrous alcohol, by way of addressing the limitations of claims 2 and 3, step (2), and claims 12 and 14.


Senol et al. provides motivation for incorporating colloidal chitin into a medium in order to increase the production of N-acetylglucosamine, as taught by Deng et al., by way of addressing the limitations of claims 11 and 13.
Regarding claims 11 and 13, Senol et al. teaches that chitin is a polysaccharide created by beta,1-4 bonding of N-acetylglucosamine (NAG) residues (pg. 1, column 1, Background, para. 1 [nexus to Deng et al.] [chitin comprises NAG]). Eight isolates of Bacillus subtilis species were effective against a fungal pathogen in a fungal disc Petri dish assay by producing chitinase enzyme. The inhibition effect of purified chitinase enzyme activity from selected Bacillus subtilis TV-125A on Fusarium culmorum is shown (pg. 6, column 1, para. 2 and pg. 5, Fig. 5). Chitinase enzyme activity was determined using colloidal chitin substrate (pg. 2, column 2, para. 3).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method for production of N-acetyl-D-glucosamine (NAG) to a yield of 1.55g/L via microbial fermentation of a Bacillus subtilis strain, as shown by Deng et al., by using any Bacillus subtilis strain, including strain NJ090259 [Claims 3 and 19] and a Bacillus subtilis strain preserved as CGMCC10257 [Claim 2], with a reasonable expectation of success, because Deng et al. shows that the described fermented Bacillus subtilis bacterium produces NAG at a yield of greater than about 1g/l, and even more preferably greater than about 5g/l, 10g/l, 20g/l, 50g/l, 75g/l, 100g/l or 120g/l. Therefore, one of ordinary skill in the art would recognize that any Bacillus strain could be propagated/fermented to produce NAG, with the reasonable expectation that NAG would be successfully produced under the appropriate growth conditions (MPEP 2143 (I)(A,B(3),G) and MPEP 2144(I)). 
One of ordinary skill in the art would have been motivated to have made that modification, because Deng et al. teaches that suitable microorganisms (or host cells) (including B. subtilis) for the production of glucosamine and/or NAG can be either untransfected or cells that are transfected with a recombinant nucleic acid molecule (pg. 28, para. [0197]). That is, a non-genetically engineered microbe can be used to produce NAG, eliminating the need to transform, select and clone cells, thereby facilitating the time from microbe isolation to product purification, which would accelerate the time to publicly-accessible product.
It would have been further obvious to have purified N-acetyl-D-glucosamine from a fermented solution using the steps described in Claims 2 and 3, step (2), and claims 11 and 13, with a reasonable expectation of success, because Deng et al., Lee et al., and Robyt show steps for isolating carbohydrates or (mono)saccharides or specifically NAG (a monosaccharide), which include plate and fermentation medium containing a variety of nutrient and trace element components, electrodialysis to remove salt, Bacillus species, barring a showing of criticality for the specific limitations, including the amounts or concentrations of the specific medium ingredients (MPEP 2144.05 (II)(A) and (III)(A), and MPEP 2144 (III)). Such routine optimization also applies to specific parameters (such as temperature, fermentation time, pH, seed culture dose by percent and/or volume) for carrying out the fermentation process.
It would have been further obvious to have incorporated 5 volumes of anhydrous alcohol into the step of purifying N-acetyl-D-glucosamine from a fermented solution [Claims 12 and 14], with a reasonable expectation of success, because Robyt shows that two volumes of 50% alcohol, followed by evaporation to dryness, can be incorporated into a protocol for purifying/concentrating a monosaccharide (MPEP 2143 (I)(A,G)). Therefore, it would be obvious to one of ordinary skill in the art to optimize the purification process by using an anhydrous alcohol, so as to eliminate the need to evaporate the hydrated alcohol to dryness (MPEP 2143 (I)(A,C,D,G)). It would also be obvious to one of ordinary skill in the art to use routine optimization to adjust or substitute the volume amount of alcohol to be used from two volumes to 5 volumes to yield the predictable results of concentrating/drying said N-acetylglucosamine product (MPEP 2143 (I)(A,B(3),G)).

It would have been further obvious to have specifically included colloidal chitin in a medium used for the microbial production of N-acetylglucosamine (NAG) [Claims 11 and 13], with a reasonable expectation of success, because Deng et al. teaches that N-acetylglucosamine can be produced directly by enzymatic hydrolyzation of chitin (pg. 35, para. [0268]), chitin being formed as copolymerized NAG residues (pg. 1, para. [0005]), and Senol et al. teaches that some isolates of Bacillus subtilis secrete a chitinase enzyme. Therefore, it would be obvious, and one would be motivated, to include colloidal chitin (used to demonstrate chitinase activity in the bacterial strains shown by Senol et al.) into a medium used to propagate a B. subtilis strain for the production of NAG with the purpose of potentially augmenting the production of NAG in the medium beyond what would be produced if no colloidal chitin was in the medium, which is the method shown by Deng et al. (MPEP 2143 (I)(A,D,G)).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
Applicant’s arguments, pp. 12-13, filed 08 April 2021, with respect to the prior art references cited in the 35 U.S.C. §103 rejection, have been fully considered, but they 

Applicant remarks (pg. 12) that first, Deng discloses that a generic microorganism, including Bacillus subtilis, could be transformed with a recombinant nucleic acid molecule to produce NAG. The combination including Deng, however, does not disclose or teach an untransformed microorganism, i.e. Bacillus subtilis NJ090259 as described and claimed in this invention. Second, even if Deng disclosed the high yield of NAG by its described method, it is obvious that the high yield of NAG resulted from the specific microorganism resulting from the transformation with the recombinant nucleic acid molecule not from any generic microorganism or any random Bacillus strain. Thus, one of ordinary skill in the art would not and simply cannot, predict based on Deng whether any microorganism or any specific untransformed Bacillus strain could achieve the effect of high yield of NAG as Deng claimed.
However, in response to Applicant, it is not clear, within the context of the claimed subject matter, that the Bacillus subtilis strain deposited as CGMCC10257 (Claim 2) or Bacillus subtilis strain NJ090259 (Claim 3) is/are the same strain nor that the strain(s) is/are not transformed strains. That is, there is no indication that the strain(s) has/have been isolated as (a) naturally occurring Bacillus strain(s). The specification recites: “Based on one aspect of this Invention, it provide[s] [sic] a nongenetically recombinant strain for production of N-acetyl-D-glucosamine…by microbial fermentation, which is characterized by:…NJ090259, a strain of Bacillus subtilis, Preservation No. CGMCC10257…” (pg. 4, para. [00013]). That is, it appears as though Bacillus subtilis strain NJ090259 is the strain deposited as CGMCC10257, and it Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004) (MPEP 2111.01 (II)). "[W]hile it is true that claims are to be interpreted in light of the specification and with a view to ascertaining the invention, it does not follow that limitations from the specification may be read into the claims." Sjolund v. Musland, 847 F.2d 1573, 1581 (Fed. Cir. 1988).  
Applicant remarks (pg. 13) that, third, the outstanding high yield of NAG using the specific strain of Bacillus subtilis NJ090259 (1.55gL-1) should be deemed an unexpected success before the effective filing date. As disclosed in the prior art of Chen, J. et al (2012) the yield of NAG by fermentation of Bacillus subtilis was only 415mgL-1, just one quarter of the yield of this invention. Applicant notes that even if Deng showed a high yield of NAG greater than 1-120 gL-1, again, the effect is the result from the specific genetic modification.
However, in response to Applicant, the reference of Chen, J. et al. (2012) is not cited in this Office Action. In addition, Applicant’s argument, with regard to the genetic modification of the strain, shown by Deng et al., has been addressed above. That is, it is not clear that the claimed Bacillus subtilis strain is a non-recombinant strain, as considered within the context of the claimed subject matter.
Applicant remarks (pg. 13) that, regarding the recitation that "Host cells can be Bacillus strain but only microorganisms with specific genetic modifications should be used if one aimed to achieve the high yield of NAG claimed by Deng.
In response to Applicant, the Examiner agrees with Applicant’s interpretation of this paragraph of Deng et al.

Conclusion
	No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        
/LYNN Y FAN/Primary Examiner, Art Unit 1651